Case 2:20-cv-08724-GW-MAA Document 19 Filed 01/12/21 Page 1 of 19 Page ID #:141



   1   Deborah S. Tropp, Esq. – Bar No. 162613
       dtropp@mtbattorneys.com
   2   Alyssa M. Abrante, Esq.. – Bar No. 328464
       aabrante@mtbattorneys.com
   3   McNEIL TROPP & BRAUN LLP
       2 Park Plaza, Suite 620
   4   Irvine, California 92614
       Ph: (949) 259-2890; Fax: (949) 259-2891
   5
   6   Attorneys for Defendant
       COSTCO WHOLESALE CORPORATION, a Washington
   7   Corporation
   8                       UNITED STATES DISTRICT COURT
   9                      CENTRAL DISTRICT OF CALIFORNIA
                                WESTERN DIVISION
  10
  11
       MARION MEADE, an Individual,                CASE NO. 2:20-cv-08724-GW (MAAx)
  12
  13                      Plaintiff,
                                                   STIPULATED PROTECTIVE
  14         vs.                                   ORDER – CONFIDENTIAL
  15                                               DESIGNATION ONLY
       COSTCO WHOLESALE
  16   CORPORATION, a Washington
  17   Corporation; and DOES 1 through 50,
       Inclusive,
  18
  19                      Defendants.

  20   1.    PURPOSES AND LIMITATIONS
  21         Discovery in this action is likely to involve production of confidential,
  22   proprietary, or private information for which special protection from public
  23   disclosure and from use for any purpose other than prosecuting this litigation may
  24   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
  25   enter the following Stipulated Protective Order. The parties acknowledge that this
  26   Stipulated Protective Order does not confer blanket protections on all disclosures
  27   or responses to discovery and that the protection it affords from public disclosure
  28   and use extends only to the limited information or items that are entitled to
       ______________________________________________________________________________
       Case No.: 2:20-cv-08724-GW           1      STIPULATED PROTECTIVE ORDER –
       (MAAx)                                      CONFIDENTIAL DESIGNATION ONLY
Case 2:20-cv-08724-GW-MAA Document 19 Filed 01/12/21 Page 2 of 19 Page ID #:142



   1   confidential treatment under the applicable legal principles. The parties further
   2   acknowledge, as set forth in Section 13.3 below, that this Stipulated Protective
   3   Order does not entitle them to file confidential information under seal; Local Rule
   4   79-5 sets forth the procedures that must be followed and the standards that will be
   5   applied when a party seeks permission from the Court to file material under seal.
   6   Discovery in this action is likely to involve production of confidential, proprietary,
   7   or private information for which special protection from public disclosure and
   8   from use for any purpose other than prosecuting this litigation may be warranted.
   9         There is a strong presumption that the public has a right of access to judicial
  10   proceedings and records in civil cases. In connection with non-dispositive motions,
  11   good cause must be shown to support a filing under seal. See Kamakana v. City
  12   and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen.
  13   Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony
  14   Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective
  15   orders require good cause showing), and a specific showing of good cause or
  16   compelling reasons with proper evidentiary support and legal justification, must be
  17   made with respect to Protected Material that a party seeks to file under seal. The
  18   parties’   mere   designation    of    Disclosure    or   Discovery     Material    as
  19   CONFIDENTIAL does not— without the submission of competent evidence by
  20   declaration, establishing that the material sought to be filed under seal qualifies as
  21   confidential, privileged, or otherwise protectable—constitute good cause.
  22         Further, if a party requests sealing related to a dispositive motion or trial,
  23   then compelling reasons, not only good cause, for the sealing must be shown, and
  24   the relief sought shall be narrowly tailored to serve the specific interest to be
  25   protected. See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir.
  26   2010). For each item or type of information, document, or thing sought to be filed
  27   or introduced under seal, the party seeking protection must articulate compelling
  28   reasons, supported by specific facts and legal justification, for the requested
       ______________________________________________________________________________
       Case No.: 2:20-cv-08724-GW           2      STIPULATED PROTECTIVE ORDER –
       (MAAx)                                      CONFIDENTIAL DESIGNATION ONLY
Case 2:20-cv-08724-GW-MAA Document 19 Filed 01/12/21 Page 3 of 19 Page ID #:143



   1   sealing order. Again, competent evidence supporting the application to file
   2   documents under seal must be provided by declaration.
   3         Any document that is not confidential, privileged, or otherwise protectable
   4   in its entirety will not be filed under seal if the confidential portions can be
   5   redacted. If documents can be redacted, then a redacted version for public viewing,
   6   omitting only the confidential, privileged, or otherwise protectable portions of the
   7   document, shall be filed. Any application that seeks to file documents under seal in
   8   their entirety should include an explanation of why redaction is not feasible.
   9
  10   2.    GOOD CAUSE STATEMENT
  11         This action is likely to involve trade secrets, customer and pricing lists and
  12   other valuable research, development, commercial, financial, technical and/or
  13   proprietary information, personal financial information, personal health and
  14   medical information, tax return information, and other material for which special
  15   protection from public disclosure and from use for any purpose other than
  16   prosecution of this action is warranted. Such confidential and proprietary materials
  17   and information consist of, among other things, confidential business and/or
  18   personal financial information, information regarding confidential business
  19   practices, or other confidential research, development, or commercial information
  20   (including information implicating privacy rights of third parties), health and
  21   medical information, and other information generally unavailable to the public, or
  22   which may be privileged or otherwise protected from disclosure under state or
  23   federal statutes, court rules, case decisions, or common law. Accordingly, to
  24   expedite the flow of information, to facilitate the prompt resolution of disputes
  25   over confidentiality of discovery materials, to adequately protect information the
  26   parties are entitled to keep confidential, to ensure that the parties are permitted
  27   reasonable necessary uses of such material in preparation for and in the conduct of
  28   trial, to address their handling at the end of the litigation, and serve the ends of
       ______________________________________________________________________________
       Case No.: 2:20-cv-08724-GW           3      STIPULATED PROTECTIVE ORDER –
       (MAAx)                                      CONFIDENTIAL DESIGNATION ONLY
Case 2:20-cv-08724-GW-MAA Document 19 Filed 01/12/21 Page 4 of 19 Page ID #:144



   1   justice, a protective order for such information is justified in this matter. It is the
   2   intent of the parties that information will not be designated as confidential for
   3   tactical reasons and that nothing be so designated without a good faith belief that it
   4   has been maintained in a confidential, non-public manner, and there is good cause
   5   why it should not be part of the public record of this case.
   6
   7   3.    DEFINITIONS
   8         3.1.   Action:       MARION         MEADE       v.   COSTCO      WHOLESALE
   9                CORPORATION, a Washington Corporation, case number 2:20-cv-
  10                08724-GW (MAAx).
  11         3.2.   Challenging Party:         A Party or Nonparty that challenges the
  12                designation of information or items under this Stipulated Protective
  13                Order.
  14         3.3.   “CONFIDENTIAL” Information or Items: Information (regardless of
  15                how it is generated, stored or maintained) or tangible things that
  16                qualify for protection under Federal Rule of Civil Procedure 26(c),
  17                and as specified above in the Good Cause Statement.
  18         3.4.   Counsel: Outside Counsel of Record and In-House Counsel (as well
  19                as their support staff).
  20         3.5.   Designating Party: A Party or Nonparty that designates information
  21                or items that it produces in disclosures or in responses to discovery as
  22                “CONFIDENTIAL.”
  23         3.6.   Disclosure or Discovery Material:             All items or information,
  24                regardless of the medium or manner in which it is generated, stored,
  25                or maintained (including, among other things, testimony, transcripts,
  26                and tangible things), that is produced or generated in disclosures or
  27                responses to discovery in this matter.
  28   ///
       ______________________________________________________________________________
       Case No.: 2:20-cv-08724-GW           4      STIPULATED PROTECTIVE ORDER –
       (MAAx)                                      CONFIDENTIAL DESIGNATION ONLY
Case 2:20-cv-08724-GW-MAA Document 19 Filed 01/12/21 Page 5 of 19 Page ID #:145



   1         3.7.   Expert: A person with specialized knowledge or experience in a
   2                matter pertinent to the litigation who has been retained by a Party or
   3                its counsel to serve as an expert witness or as a consultant in this
   4                Action.
   5         3.8.   In-House Counsel: Attorneys who are employees of a party to this
   6                Action.   In-House Counsel does not include Outside Counsel of
   7                Record or any other outside counsel.
   8         3.9.   Nonparty: Any natural person, partnership, corporation, association,
   9                or other legal entity not named as a Party to this action.
  10         3.10. Outside Counsel of Record: Attorneys who are not employees of a
  11                party to this Action but are retained to represent or advise a party to
  12                this Action and have appeared in this Action on behalf of that party or
  13                are affiliated with a law firm which has appeared on behalf of that
  14                party, and includes support staff.
  15         3.11. Party: Any party to this Action, including all of its officers, directors,
  16                employees, consultants, retained experts, In-House Counsel, and
  17                Outside Counsel of Record (and their support staffs).
  18         3.12. Producing Party: A Party or Nonparty that produces Disclosure or
  19                Discovery Material in this Action.
  20         3.13. Professional Vendors:       Persons or entities that provide litigation
  21                support services (e.g., photocopying, videotaping, translating,
  22                preparing exhibits or demonstrations, and organizing, storing, or
  23                retrieving data in any form or medium) and their employees and
  24                subcontractors.
  25         3.14. Protected Material: Any Disclosure or Discovery Material that is
  26                designated as “CONFIDENTIAL.”
  27         3.15. Receiving Party:      A Party that receives Disclosure or Discovery
  28                Material from a Producing Party.
       ______________________________________________________________________________
       Case No.: 2:20-cv-08724-GW           5      STIPULATED PROTECTIVE ORDER –
       (MAAx)                                      CONFIDENTIAL DESIGNATION ONLY
Case 2:20-cv-08724-GW-MAA Document 19 Filed 01/12/21 Page 6 of 19 Page ID #:146



   1
   2   4.    SCOPE
   3         The protections conferred by this Stipulated Protective Order cover not only
   4   Protected Material, but also (1) any information copied or extracted from Protected
   5   Material; (2) all copies, excerpts, summaries, or compilations of Protected
   6   Material; and (3) any testimony, conversations, or presentations by Parties or their
   7   Counsel that might reveal Protected Material.
   8         Any use of Protected Material at trial shall be governed by the orders of the
   9   trial judge and other applicable authorities. This Stipulated Protective Order does
  10   not govern the use of Protected Material at trial.
  11
  12   5.    DURATION
  13         Even after final disposition of this litigation, the confidentiality obligations
  14   imposed by this Stipulated Protective Order shall remain in effect until a
  15   Designating Party agrees otherwise in writing or a court order otherwise directs.
  16   Final disposition shall be deemed to be the later of (1) dismissal of all claims and
  17   defenses in this Action, with or without prejudice; and (2) final judgment herein
  18   after the completion and exhaustion of all appeals, rehearings, remands, trials, or
  19   reviews of this Action, including the time limits for filing any motions or
  20   applications for extension of time pursuant to applicable law.
  21
  22   6.    DESIGNATING PROTECTED MATERIAL
  23         6.1    Exercise of Restraint and Care in Designating Material for Protection.
  24                       Each Party or Non-Party that designates information or items
  25                for protection under this Order must take care to limit any such
  26                designation to specific material that qualifies under the appropriate
  27                standards. The Designating Party must designate for protection only
  28                those parts of material, documents, items or oral or written
       ______________________________________________________________________________
       Case No.: 2:20-cv-08724-GW           6      STIPULATED PROTECTIVE ORDER –
       (MAAx)                                      CONFIDENTIAL DESIGNATION ONLY
Case 2:20-cv-08724-GW-MAA Document 19 Filed 01/12/21 Page 7 of 19 Page ID #:147



   1               communications that qualify so that other portions of the material,
   2               documents, items or communications for which protection is not
   3               warranted are not swept unjustifiably within the ambit of this
   4               Stipulated Protective Order.
   5                     Mass, indiscriminate or routinized designations are prohibited.
   6               Designations that are shown to be clearly unjustified or that have been
   7               made for an improper purpose (e.g., to unnecessarily encumber the
   8               case development process or to impose unnecessary expenses and
   9               burdens on other parties) may expose the Designating Party to
  10               sanctions.
  11                     If it comes to a Designating Party’s attention that information
  12               or items that it designated for protection do not qualify for protection,
  13               that Designating Party must promptly notify all other Parties that it is
  14               withdrawing the inapplicable designation.
  15         6.2   Manner and Timing of Designations.
  16                     Except as otherwise provided in this Stipulated Protective
  17               Order, or as otherwise stipulated or ordered, Disclosure of Discovery
  18               Material that qualifies for protection under this Stipulated Protective
  19               Order must be clearly so designated before the material is disclosed or
  20               produced.
  21                     Designation in conformity with this Stipulated Protective Order
  22               requires the following:
  23               (a)   For information in documentary form (e.g., paper or electronic
  24                     documents, but excluding transcripts of depositions or other
  25                     pretrial or trial proceedings), that the Producing Party affix at a
  26                     minimum, the legend “CONFIDENTIAL” to each page that
  27                     contains protected material. If only a portion of the material on
  28                     a page qualifies for protection, the Producing Party also must
       ______________________________________________________________________________
       Case No.: 2:20-cv-08724-GW           7      STIPULATED PROTECTIVE ORDER –
       (MAAx)                                      CONFIDENTIAL DESIGNATION ONLY
Case 2:20-cv-08724-GW-MAA Document 19 Filed 01/12/21 Page 8 of 19 Page ID #:148



   1                    clearly identify the protected portion(s) (e.g., by making
   2                    appropriate markings in the margins).
   3                          A Party or Non-Party that makes original documents
   4                    available for inspection need not designate them for protection
   5                    until after the inspecting Party has indicated which documents
   6                    it would like copied and produced. During the inspection and
   7                    before the designation, all of the material made available for
   8                    inspection shall be deemed “CONFIDENTIAL.” After the
   9                    inspecting Party has identified the documents it wants copied
  10                    and produced, the Producing Party must determine which
  11                    documents, or portions thereof, qualify for protection under this
  12                    Order. Then, before producing the specified documents, the
  13                    Producing Party must affix the “CONFIDENTIAL legend” to
  14                    each page that contains Protected Material. If only a portion of
  15                    the material on a page qualifies for protection, the Producing
  16                    Party also must clearly identify the protected portion(s) (e.g.,
  17                    by making appropriate markings in the margins).
  18              (b)   For testimony given in depositions, that the Designating Party
  19                    identify the Disclosure or Discovery Material on the record,
  20                    before the close of the deposition, all protected testimony.
  21              (c)   For information produced in nondocumentary form, and for any
  22                    other tangible items, that the Producing Party affix in a
  23                    prominent place on the exterior of the container or containers in
  24                    which the information is stored the legend “CONFIDENTIAL.”
  25                    If only a portion or portions of the information warrants
  26                    protection, the Producing Party, to the extent practicable, shall
  27                    identify the protected portion(s).
  28   ///
       ______________________________________________________________________________
       Case No.: 2:20-cv-08724-GW           8      STIPULATED PROTECTIVE ORDER –
       (MAAx)                                      CONFIDENTIAL DESIGNATION ONLY
Case 2:20-cv-08724-GW-MAA Document 19 Filed 01/12/21 Page 9 of 19 Page ID #:149



   1         6.3    Inadvertent Failures to Designate.
   2                      If timely corrected, an inadvertent failure to designate qualified
   3                information or items does not, standing alone, waive the Designating
   4                Party’s right to secure protection under this Stipulated Protective
   5                Order for such material. Upon timely correction of a designation, the
   6                Receiving Party must make reasonable efforts to assure that the
   7                material is treated in accordance with the provisions of this Stipulated
   8                Protective Order.
   9
  10   7.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
  11         7.1.   Timing of Challenges.
  12                      Any Party or Non-Party may challenge a designation of
  13                confidentiality at any time that is consistent with the Court’s
  14                Scheduling Order.
  15         7.2.   Meet and Confer.
  16                      The Challenging Party shall initiate the dispute resolution
  17                process, which shall comply with Local Rule 37.1 et seq., and with
  18                Section 4 of Judge Audero’s Procedures (“Mandatory Telephonic
  19                Conference for Discovery Disputes”). 1
  20         7.3.   Joint Stipulation.
  21                      Any challenge submitted to the Court shall be via a joint
  22                stipulation pursuant to Local Rule 37-2.
  23         7.4.   Burden of Persuasion
  24                      The burden of persuasion in any such challenge proceeding
  25                shall be on the Designating Party. Frivolous challenges, and those
  26                made for an improper purpose (e.g., to harass or impose unnecessary
  27
       1
        Judge Audero’s Procedures are available at
  28
       https://www.cacd.uscourts.gov/honorable-maria-audero.
       ______________________________________________________________________________
       Case No.: 2:20-cv-08724-GW           9      STIPULATED PROTECTIVE ORDER –
       (MAAx)                                      CONFIDENTIAL DESIGNATION ONLY
Case 2:20-cv-08724-GW-MAA Document 19 Filed 01/12/21 Page 10 of 19 Page ID #:150



    1               expenses and burdens on other parties) may expose the Challenging
    2               Party to sanctions. Unless the Designating Party has waived or
    3               withdrawn the confidentiality designation, all parties shall continue to
    4               afford the material in question the level of protection to which it is
    5               entitled under the Producing Party’s designation until the Court rules
    6               on the challenge.
    7
    8   8.   ACCESS TO AND USE OF PROTECTED MATERIAL
    9        8.1.   Basic Principles.
   10                     A Receiving Party may use Protected Material that is disclosed
   11               or produced by another Party or by a Non-Party in connection with
   12               this Action only for prosecuting, defending or attempting to settle this
   13               Action. Such Protected Material may be disclosed only to the
   14               categories of persons and under the conditions described in this
   15               Stipulated Protective Order. When the Action reaches a final
   16               disposition, a Receiving Party must comply with the provisions of
   17               Section 14 below.
   18                     Protected Material must be stored and maintained by a
   19               Receiving Party at a location and in a secure manner that ensures that
   20               access is limited to the persons authorized under this Stipulated
   21               Protective Order.
   22        8.2.   Disclosure of “CONFIDENTIAL” Information or Items.
   23                     Unless otherwise ordered by the Court or permitted in writing
   24               by the Designating Party, a Receiving Party may disclose any
   25               information or item designated “CONFIDENTIAL” only to:
   26               (a)   The Receiving Party’s Outside Counsel of Record, as well as
   27                     employees of said Outside Counsel of Record to whom it is
   28                     reasonably necessary to disclose the information for this Action;
        ______________________________________________________________________________
        Case No.: 2:20-cv-08724-GW           10     STIPULATED PROTECTIVE ORDER –
        (MAAx)                                      CONFIDENTIAL DESIGNATION ONLY
Case 2:20-cv-08724-GW-MAA Document 19 Filed 01/12/21 Page 11 of 19 Page ID #:151



    1              (b)   The officers, directors, and employees (including In-House
    2                    Counsel) of the Receiving Party to whom disclosure is
    3                    reasonably necessary for this Action;
    4              (c)   Experts of the Receiving Party to whom disclosure is reasonably
    5                    necessary for this Action and            who have signed the
    6                    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
    7              (d)   The Court and its personnel;
    8              (e)   Court reporters and their staff;
    9              (f)   Professional jury or trial consultants, mock jurors, and
   10                    Professional Vendors to whom disclosure is reasonably
   11                    necessary   or   this   Action     and   who   have   signed   the
   12                    “Acknowledgment and Agreement to be Bound” (Exhibit A);
   13              (g)   The author or recipient of a document containing the
   14                    information or a custodian or other person who otherwise
   15                    possessed or knew the information;
   16              (h)   During their depositions, witnesses, and attorneys for witnesses,
   17                    in the Action to whom disclosure is reasonably necessary
   18                    provided: (i) the deposing party requests that the witness sign
   19                    the “Acknowledgment and Agreement to Be Bound” (Exhibit
   20                    A); and (ii) the witness will not be permitted to keep any
   21                    confidential information unless they sign the “Acknowledgment
   22                    and Agreement to Be Bound,” unless otherwise agreed by the
   23                    Designating Party or ordered by the Court. Pages of transcribed
   24                    deposition testimony or exhibits to depositions that reveal
   25                    Protected Material may be separately bound by the court
   26                    reporter and may not be disclosed to anyone except as permitted
   27                    under this Stipulated Protective Order; and
   28   ///
        ______________________________________________________________________________
        Case No.: 2:20-cv-08724-GW           11     STIPULATED PROTECTIVE ORDER –
        (MAAx)                                      CONFIDENTIAL DESIGNATION ONLY
Case 2:20-cv-08724-GW-MAA Document 19 Filed 01/12/21 Page 12 of 19 Page ID #:152



    1                (i)   Any mediator or settlement officer, and their supporting
    2                      personnel, mutually agreed upon by any of the parties engaged
    3                      in settlement discussions.
    4
    5   9.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
    6         PRODUCED IN OTHER LITIGATION
    7         If a Party is served with a subpoena or a court order issued in other litigation
    8   that compels disclosure of any information or items designated in this Action as
    9   “CONFIDENTIAL,” that Party must:
   10         (a)    Promptly notify in writing the Designating Party. Such notification
   11                shall include a copy of the subpoena or court order;
   12         (b)    Promptly notify in writing the party who caused the subpoena or order
   13                to issue in the other litigation that some or all of the material covered
   14                by the subpoena or order is subject to this Stipulated Protective Order.
   15                Such notification shall include a copy of this Stipulated Protective
   16                Order; and
   17         (c)    Cooperate with respect to all reasonable procedures sought to be
   18                pursued by the Designating Party whose Protected Material may be
   19                affected.
   20         If the Designating Party timely seeks a protective order, the Party served
   21   with the subpoena or court order shall not produce any information designated in
   22   this action as “CONFIDENTIAL” before a determination by the court from which
   23   the subpoena or order issued, unless the Party has obtained the Designating Party’s
   24   permission. The Designating Party shall bear the burden and expense of seeking
   25   protection in that court of its confidential material and nothing in these provisions
   26   should be construed as authorizing or encouraging a Receiving Party in this Action
   27   to disobey a lawful directive from another court.
   28   ///
        ______________________________________________________________________________
        Case No.: 2:20-cv-08724-GW           12     STIPULATED PROTECTIVE ORDER –
        (MAAx)                                      CONFIDENTIAL DESIGNATION ONLY
Case 2:20-cv-08724-GW-MAA Document 19 Filed 01/12/21 Page 13 of 19 Page ID #:153



    1   10.   A NONPARTY’S PROTECTED MATERIAL SOUGHT TO BE
    2         PRODUCED IN THIS LITIGATION
    3         10.1. Application.
    4                        The terms of this Order are applicable to information produced
    5               by a Nonparty in this Action and designated as “CONFIDENTIAL.”
    6               Such information produced by Nonparties in connection with this
    7               litigation is protected by the remedies and relief provided by this
    8               Stipulated Protective Order. Nothing in these provisions should be
    9               construed as prohibiting a Nonparty from seeking additional
   10               protections.
   11         10.2. Notification.
   12                        In the event that a Party is required, by a valid discovery
   13               request, to produce a Nonparty’s confidential information in its
   14               possession, and the Party is subject to an agreement with the Nonparty
   15               not to produce the Nonparty’s confidential information, then the Party
   16               shall:
   17               (a)      Promptly notify in writing the Requesting Party and the
   18                        Nonparty that some or all of the information requested is
   19                        subject to a confidentiality agreement with a Nonparty;
   20               (b)      Promptly provide the Nonparty with a copy of the Stipulated
   21                        Protective Order in this Action, the relevant discovery
   22                        request(s), and a reasonably specific description of the
   23                        information requested; and
   24               (c)      Make the information requested available for inspection by the
   25                        Nonparty, if requested.
   26   ///
   27   ///
   28   ///
        ______________________________________________________________________________
        Case No.: 2:20-cv-08724-GW           13     STIPULATED PROTECTIVE ORDER –
        (MAAx)                                      CONFIDENTIAL DESIGNATION ONLY
Case 2:20-cv-08724-GW-MAA Document 19 Filed 01/12/21 Page 14 of 19 Page ID #:154



    1         10.3 Conditions of Production.
    2                      If the Nonparty fails to seek a protective order from this Court
    3                within fourteen (14) days after receiving the notice and accompanying
    4                information, the Receiving Party may produce the Nonparty’s
    5                confidential information responsive to the discovery request. If the
    6                Nonparty timely seeks a protective order, the Receiving Party shall
    7                not produce any information in its possession or control that is subject
    8                to the confidentiality agreement with the Nonparty before a
    9                determination by the Court. Absent a court order to the contrary, the
   10                Nonparty shall bear the burden and expense of seeking protection in
   11                this Court of its Protected Material.
   12
   13   11.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   14         If a Receiving Party learns that, by inadvertence or otherwise, it has
   15   disclosed Protected Material to any person or in any circumstance not authorized
   16   under this Stipulated Protective Order, the Receiving Party immediately must (1)
   17   notify in writing the Designating Party of the unauthorized disclosures, (2) use its
   18   best efforts to retrieve all unauthorized copies of the Protected Material, (3) inform
   19   the person or persons to whom unauthorized disclosures were made of all the terms
   20   of this Stipulated Protective Order, and (4) request such person or persons to
   21   execute the “Acknowledgment and Agreement to Be Bound” (Exhibit A).
   22
   23   12.   INADVERTENT PRODUCTION OF PRIVILEGED OR
   24         OTHERWISE PROTECTED MATERIAL
   25         When a Producing Party gives notice to Receiving Parties that certain
   26   inadvertently produced material is subject to a claim of privilege or other
   27   protection, the obligations of the Receiving Parties are those set forth in Federal
   28   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
        ______________________________________________________________________________
        Case No.: 2:20-cv-08724-GW           14     STIPULATED PROTECTIVE ORDER –
        (MAAx)                                      CONFIDENTIAL DESIGNATION ONLY
Case 2:20-cv-08724-GW-MAA Document 19 Filed 01/12/21 Page 15 of 19 Page ID #:155



    1   whatever procedure may be established in an e-discovery order that provides for
    2   production without prior privilege review. Pursuant to Federal Rule of Evidence
    3   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
    4   of a communication or information covered by the attorney-client privilege or
    5   work product protection, the parties may incorporate their agreement in the
    6   Stipulated Protective Order submitted to the Court.
    7
    8   13.   MISCELLANEOUS
    9         13.1. Right to Further Relief.
   10                      Nothing in this Stipulated Protective Order abridges the right of
   11                any person to seek its modification by the Court in the future.
   12         13.2. Right to Assert Other Objections.
   13                      By stipulating to the entry of this Stipulated Protective Order,
   14                no Party waives any right it otherwise would have to object to
   15                disclosing or producing any information or item on any ground not
   16                addressed in this Stipulated Protective Order. Similarly, no Party
   17                waives any right to object on any ground to use in evidence of any of
   18                the material covered by this Stipulated Protective Order.
   19         13.3. Filing Protected Material.
   20                      A Party that seeks to file under seal any Protected Material
   21                must comply with Local Civil Rule 79-5. Protected Material may only
   22                be filed under seal pursuant to a court order authorizing the sealing of
   23                the specific Protected Material at issue. If a Party’s request to file
   24                Protected Material under seal is denied by the Court, then the
   25                Receiving Party may file the information in the public record unless
   26                otherwise instructed by the Court.
   27   ///
   28   ///
        ______________________________________________________________________________
        Case No.: 2:20-cv-08724-GW           15     STIPULATED PROTECTIVE ORDER –
        (MAAx)                                      CONFIDENTIAL DESIGNATION ONLY
Case 2:20-cv-08724-GW-MAA Document 19 Filed 01/12/21 Page 16 of 19 Page ID #:156



    1   14.   FINAL DISPOSITION
    2         After the final disposition of this Action, within sixty (60) days of a written
    3   request by the Designating Party, each Receiving Party must return all Protected
    4   Material to the Producing Party or destroy such material.          As used in this
    5   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
    6   summaries, and any other format reproducing or capturing any of the Protected
    7   Material. Whether the Protected Material is returned or destroyed, the Receiving
    8   Party must submit a written certification to the Producing Party (and, if not the
    9   same person or entity, to the Designating Party) by the 60-day deadline that (1)
   10   identifies (by category, where appropriate) all the Protected Material that was
   11   returned or destroyed and (2) affirms that the Receiving Party has not retained any
   12   copies, abstracts, compilations, summaries or any other format reproducing or
   13   capturing any of the Protected Material. Notwithstanding this provision, Counsel
   14   is entitled to retain an archival copy of all pleadings; motion papers; trial,
   15   deposition, and hearing transcripts; legal memoranda; correspondence; deposition
   16   and trial exhibits; expert reports; attorney work product; and consultant and expert
   17   work product, even if such materials contain Protected Material.          Any such
   18   archival copies that contain or constitute Protected Material remain subject to this
   19   Stipulated Protective Order as set forth in Section 5.
   20   ///
   21   ///
   22   ///
   23   ///
   24   ///
   25   ///
   26   ///
   27   ///
   28   ///
        ______________________________________________________________________________
        Case No.: 2:20-cv-08724-GW           16     STIPULATED PROTECTIVE ORDER –
        (MAAx)                                      CONFIDENTIAL DESIGNATION ONLY
Case 2:20-cv-08724-GW-MAA Document 19 Filed 01/12/21 Page 17 of 19 Page ID #:157



    1   15.   VIOLATION
    2         Any intentional violation of this Stipulated Order may be punished by any
    3   and all appropriate measures including, without limitation, contempt proceedings
    4   and/or monetary sanctions.
    5
    6   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
    7
    8   Dated: January 12, 2021                    THE WALLACE FIRM
    9
   10                                       By:    /s/ Thomas R. Burns
                                                   Bradley Wallace, Esq.
   11
                                                   Thomas R. Burns, Esq.
   12                                              Attorneys for Plaintiff
                                                   MARION MEADE
   13
   14
        Dated: January 12, 2021                    McNEIL TROPP & BRAUN LLP
   15
   16
                                            By:   /s/ Deborah S. Tropp______________
   17                                             Deborah S. Tropp, Esq.
                                                  Alyssa M. Abrante, Esq.
   18
                                                  Attorneys for Defendant, COSTCO
   19                                             WHOLESALE CORPORATION
   20
   21   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                                         DER
                                           RED.
   22
   23   Dated:   01/21/21
   24                                              Maria
                                                     ria AA.. A
                                                              Audero
                                                                udero
                                                   United
                                                      tedd States
                                                           States Magistrate Judge
   25
   26
   27
   28
        ______________________________________________________________________________
        Case No.: 2:20-cv-08724-GW           17     STIPULATED PROTECTIVE ORDER –
        (MAAx)                                      CONFIDENTIAL DESIGNATION ONLY
Case 2:20-cv-08724-GW-MAA Document 19 Filed 01/12/21 Page 18 of 19 Page ID #:158



    1                           SIGNATURE CERTIFICATION
    2         Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
    3   Policies and Procedures Manual, I hereby certify that the content of this document
    4   is acceptable to Thomas R. Burns, counsel for the Plaintiff, and that I have obtained
    5   authorization from Mr. Burns. to affix his electronic signature to this document.
    6   Dated: January 12, 2021                          McNEIL TROPP & BRAUN LLP
    7
                                                     By: /s/ Deborah S. Tropp_________
    8                                                   Deborah S. Tropp, Esq.
    9                                                   Alyssa M. Abrante, Esq.
                                                        Attorneys for Defendant,
   10                                                  COSTCO WHOLESALE
   11                                                  CORPORATION
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        ______________________________________________________________________________
        Case No.: 2:20-cv-08724-GW           18     STIPULATED PROTECTIVE ORDER –
        (MAAx)                                      CONFIDENTIAL DESIGNATION ONLY
Case 2:20-cv-08724-GW-MAA Document 19 Filed 01/12/21 Page 19 of 19 Page ID #:159



    1                           EXHIBIT A
                 ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND
    2
                I,     _____________________________              [full       name],       of
    3
        ________________________________________________                  [address],   declare
    4
        under penalty of perjury that I have read in its entirety and understand the
    5
        Stipulated Protective Order that was issued by the United States District Court for
    6
        the Central District of California on _________ [date] in the case of
    7
        ______________________________________________ [case name and number].
    8
        I agree to comply with and to be bound by all the terms of this Stipulated
    9
        Protective Order, and I understand and acknowledge that failure to so comply
   10
        could expose me to sanctions and punishment in the nature of contempt. I
   11
        solemnly promise that I will not disclose in any manner any information or item
   12
        that is subject to this Stipulated Protective Order to any person or entity except in
   13
        strict compliance with the provisions of this Stipulated Protective Order.
   14
                I further agree to submit to the jurisdiction of the United States District
   15
        Court for the Central District of California for the purpose of enforcing the terms
   16
        of this Stipulated Protective Order, even if such enforcement proceedings occur
   17
        after termination of this action.
   18
   19
        Signature:
   20
        Printed Name:
   21
        Date:
   22
        City and State Where Sworn and Signed:
   23
   24
   25
   26
   27
   28
        ______________________________________________________________________________
        Case No.: 2:20-cv-08724-GW           19     STIPULATED PROTECTIVE ORDER –
        (MAAx)                                      CONFIDENTIAL DESIGNATION ONLY
